Exhibit 10.23 Confidential Treatment Request Redacted Copy LICENSE AGREEMENT THIS LICENSEAGREEMENT (the “Agreement”) is made by and between PureDepth, Inc., a Delaware corporation, with its principal place of business at 255 Shoreline Drive, Suite 610, Redwood City, CA 94065 together with its subsidiaries (“PureDepth”) and Samsung Electronics Co., Ltd. represented by Samsung Digital Media Business, a Korean corporation, with its principal place of business at 416 Maetan 3-dong, Youngtong-gu, Suwon-si, Gyeonggi-do (“Samsung”).The effective date of this Agreement is the date last signed below by both parties (the “Effective Date”). WHEREAS, PureDepth is a research and design business focused on developing new display technology.PureDepth has developed and continues to develop “MLD Technology” (as defined below) with promising commercial potential. WHEREAS, Samsung is a leading manufacturer and distributor of LCD desktop display monitors and public information displays. WHEREAS, PureDepth and Samsung have previously entered into a Non-Disclosure Agreement dated January 9, 2007 (“NDA”) and a Memorandum of Understanding and Prototype Agreement dated February 22, 2007 (“MOU”), and a Variation to Memorandum of Understanding and Prototype Agreement (“Variation”) to allow the parties to first investigate and then agree licensing and market opportunities. WHEREAS, PureDepth wishes to grant to Samsung a license to incorporate PureDepth’s multi-layer display technology into Samsung products and to Produce (as herein defined), offer for sale, sell and/or distribute such Samsung products within the Field of Use (as herein defined) and Territory (as herein defined) under the terms and subject to the conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants and conditions contained herein, Samsung and PureDepth agree as follows: 1.Definitions. 1.1“ConfidentialInformation” means, whether disclosed orally or in writing: (a)the technical transfer information including the Manufacturing Package and Design package provided and to be further providedunder the MOU and this Agreement (“Technical Transfer Information”), Know-How, and PureDepth Pending Applications whether or not marked confidential or otherwise identified as such (b) information and materials relating to research and development of products, processes and technologies conducted by PureDepth for PureDepth and/or other persons; and (c)commercial information relating to the business of the PureDepth and/or the business of any party for whom PureDepth is providing its services; and any reports prepared by PureDepth or its advisors in respect of the operations of PureDepth; and (d) information, knowledge or material which PureDepth has designated or may designate as proprietary and/or which relates to business, methods, services, techniques, products, programming or research of PureDepth; and (e) any copies of any of the information described above or any material derived from that information. 1.2 “Depth Enhancing Technology” means technology utilizing two (2) or more screens in a stacked arrangement. Confidential Treatment Request Redacted Copy 1.3“Device” means product incorporating the MLD Technology, as set forth in the applicable Device Appendix. 1.4 “Field of Use” means the field of use for each particular Device, as set forth in the applicable Device Appendix. 1.5“Field of Use Exclusions” means the excluded markets or fields of use for each particular Device and Field of Use, as may be set forth in the applicable Device Appendix. 1.6“Know-How” means, collectively, all know-how, show-how, technical information, technical knowledge, unpatentable inventions, manufacturing procedures, methods, specifications, bills of materials, processes, and formulas relating to PureDepth’s MLD Technology, including, but not limited to, the Technical Transfer Information. 1.7“Licensed Intellectual Property” means the PureDepth Patents and the Know-How. 1.8“MP Date” means the earlier of the commencement of Production or the date which is [****] after the Effective Date. 1.9“Milestone” means any milestone required to be met/fulfilled by either Samsung or PureDepth in accordance with the terms of this Agreement and as more specifically detailed in relation to any particular Device and Field of Use in the relevant and applicable Device Appendix. 1.10“MLD Technology” means Depth Enhancing Technology that would, absent a license, infringe on the PureDepth Patents. 1.11“Permitted Subcontractors” means those subcontractors of Samsung that will be involved with Production or otherwise of any Device who, as a result, require a sublicense of the rights granted by PureDepth to Samsung under this Agreement.Any such sublicense will be subject to the terms and conditions set out under this Agreement. 1.12“Plans” means, collectively, the various guidelines/minimum requirements (at a high level) to be met by either or both parties, as applicable, in order to meet/deliver on the respective Milestones, including, in respect of Device Appendix No 1 in the first instance (and amended/updated/deleted or otherwise added to/for each other Device Appendix going forward), the: (a)Branding Plan (“Exhibit G”); (b)Production Plan (“Exhibit H”); (c)Content Development Plan (“Exhibit I”), (d)Public/Investor Relations Plan (“Exhibit J”); (e)Device Labeling Plan (“Exhibit K”); and (f) Such other plans as may be added by way of additional exhibits from time to time by mutual agreement between the parties. Confidential Treatment Request Redacted Copy 1.13“Production” or “Produce” or “Produced” or “Producing” means the manufacture of any Device from the date of mass production off hard tool(see Exhibit I – PVT - “Production Plan”) by Samsung or its Permitted Subcontractors. 1.14“PureDepth Patents”means issued patents owned by PureDepth as of theEffective Date, as listed in ExhibitB (“PureDepth Patents”), as well as any renewals, reissues, and reexaminations thereon and any future patents issued after the Effective Date (and which will be deemed to be added to ExhibitB (“PureDepth Patents”) upon issuance). 1.15“PureDepth Pending Applications” means any patent application whether or not published, beneficially owned or legally owned by PureDepth. 1.16“Quarter” and “Quarterly” means the calendar quarters ending 31 March, 30 June, 30 September and 31 December in any calendar year. 1.17“Territory” means the described territory for each particular Device, as set forth in the applicable Device Appendix. 2.Device Appendix.The Devices to be licensed in the specified/applicable Fields of Use by PureDepth to Samsung under the terms of this Agreement will be added to this Agreement from time to time, on a Device by Device basis, by means of a Device Appendix substantially in the form of ExhibitA (“Sample Device Appendix”).Each Device Appendix will describe, at a minimum, the applicable Device, the Field of Use, the Field of Use Exclusions, the Territory, royalty payments, certain key Milestones required to be met by either party and the scope of the license grant by PureDepth to Samsung that are specific to licensing of the Device.Once the parties have reached agreement with respect to the terms under which a particular Device will be licensed, PureDepth will memorialize such information in the form of a Device Appendix to be signed by the authorized representatives of the parties.Once the Device Appendix is signed by the authorized representatives of the parties it will form part of this Agreement and become binding on the parties. 3.License Grants. 3.1Patent License.Subject to and expressly conditional upon compliance with the terms and conditions of this Agreement, including payment of all royalties due hereunder, and provided Samsung is otherwise not in material breach under this Agreement, PureDepth hereby grants to Samsung a non-transferable (subject to Section17.6 (“Assignment”)), limited license under the PureDepth Patents to make, have made, Produce, use, import, sell and offer to sell Devices in the applicable Field of Use and Territory under the Samsung brand (and not private labeled) without further right to sublicense such rights (except to Permitted Subcontractors).While the ambit of the license granted by PureDepth to Samsung hereunder as well as the Territory for each Device is specified in each applicable Device Appendix, for clarity, PureDepthconfirms that, as set out in each Device Appendix, as at the Effective Date, PureDepth will not grant a license under the PureDepth Patents allowing a third party to enter the applicable Field of Use and Territory during the applicable Exclusive Period. Confidential Treatment Request Redacted Copy 3.2Know-How License.Subject to the terms of this Agreement and payment of royalties due, PureDepth hereby grants to Samsung a non-exclusive, non-transferable (subject to Section17.6 (“Assignment”)), limited license in the applicable Field of Use and Territory to use the Know-How in the course of developing the Devices.While the ambit of the license granted by PureDepth to Samsung hereunder as well as the Territory for each Device are specified in each applicable Device Appendix, for clarity, PureDepth confirms that, as set out in each Device Appendix, as at the Effective Date, PureDepth will not grant a license allowing a third party to use the Know-How in the applicable Field of Use and Territory during the applicable Exclusive Period.Said Know How License will be sublicenseable to Permitted Subcontractors only.Such Know-How will be disclosed solely to employees of Samsung and Permitted Subcontractors on a need-to-know basis. With respect to Permitted Subcontractors, Samsung will ensure each of the relevant Permitted Subcontractors executes both an appropriate non-disclosure agreement and subcontractor agreement in, or substantially in, the form set out in Exhibits D and E, respectively. 3.3Improvements. (i)Samsung hereby grants PureDepth under Samsung’s intellectual property rights a [****] to make, have made, market, use, sell, distribute and import or export products and, [****], in: [****] (b)The parties agree that, for the purposes of this section 3.3(a) [****] are incorporated into further separate Device Appendices duly executed by the parties. 3.4Sublicensing of Improvements. (a)With reference to sections3.3(a) (iii) and 3.3(i) of this Agreement, PureDepth’s right to [****] provided that: (i) the total royalty payable to [****] incorporated. (ii)the royalty shall only be payable to [****] applications within or outside the Territory in respect of which the sublicense is to be granted. (b)With reference further to section 3.3(a)(iv) of this Agreement: (i)PureDepth acknowledges and agrees that [****]; (ii)Samsung acknowledges and agrees, however, that [****]; (iii)accordingly, both parties agree to [****] this Agreement) the further or additional and applicable terms of section 3,3(a)(iv), and For the avoidance of doubt, the license granted under section 3.3 of this agreement, (including but not limited to make, use, sell etc.) [****]. 3.5Notification of Improvement.Samsung will [****], before the end of the quarter in which the Improvement was conceived by Samsung (or where applicable, Samsung’s component manufacturers) at [****], as applicable. Confidential Treatment Request Redacted Copy 4.Technology Transfer. 4.1Disclosure and Training.During the term of both the MOU and the Variation, PureDepth has disclosed and made available to Samsung confidential information memorialized in the Technical Transfer Information.PureDepth has made and will continue to make personnel available to provide such further training and supply of Technical Transfer Information to Samsung personnel as reasonably required (at PureDepth’s reasonable discretion). 4.2Use of Facilities.In order to facilitate face-to-face time for the requisite technical transfer, Samsung personnel have and may/will further be sent to PureDepth facilities in New Zealand, or other suitable location, and PureDepth personnel have and may/will be further be sent to Samsung facilities as described in the applicable Device Appendix.All travel costs have and will for travel including reasonable meals and lodging by Samsung and PureDepth personnel will be borne by Samsung for Samsung personnel and by PureDepth for PureDepth personnel.PureDepth has and will furtherprovide office space and desks for Samsung representatives, as well as phone/fax and Internet access during the training periods.The use of PureDepth’s facilities by Samsung as provided herein will be provided during this time by PureDepth at no charge.In like manner, Samsung has and will provide further use of Samsung’s facilities to visiting PureDepth personnel during training periods at no charge.PureDepth and Samsung has and will at all times retain the administrative supervision of their respective personnel during visits to each other’s facilities.PureDepth and Samsung’s personnel have and will, while on location of the other party, comply with the other party’s rules and regulations with regard to safety and security. 4.3Solicitation.Samsung and PureDepth hereby agree that neither party will directly hire as its own employee(s) or contract with as its independent contractor(s) any employees of the other party, including all technical personnel, during the term of this Agreement and for a period of at least [****] years from the termination or expiration of this Agreement, except as may be mutually agreed upon between the parties; except where such prospective employee responds to general advertisements for employment or independent contractor positions. 5.Milestones and Plans.Subject to the terms of Section6 (“Trademarks”) and Section7 (“Administrative Procedures), both parties, in addition to the representations and warranties set out in Section 12 of this Agreement, will [****], to/in respect of Device Appendix No 1 and thereafter to any other Device Appendix added to and or further amended pursuant to the terms of this Agreement. 6.Trademarks.Subject to the procedures set forth in Section7 (“Administrative Procedures”) below and PureDepth’s prior written approval, PureDepth hereby grants to Samsung a nonexclusive, nontransferable (subject to Section17.6 (“Assignment”)) limited license, to use the trademark(s) designated by PureDepth (“Trademarks”) in connection with marketing the Devices, and Samsung agrees to use such Trademarks on and in connection with each Device.Samsung acknowledges that all use of the Trademarks will inure to the benefit of PureDepth.Samsung will not register PureDepth’s Trademarks in any jurisdiction and will not adopt any trademark for use on any Device which is confusingly similar to any trademark of PureDepth or which includes a prominent portion of any trademark of PureDepth.At PureDepth’s reasonable request, Samsung will provide Samsung with samples of Samsung’s use of PureDepth’s Trademarks.Samsung agrees to abide by PureDepth’s reasonable written trademark policies as issued and provided to Samsung from time to time.In any case where the Trademarks are not used in compliance with PureDepth’s trademark policies, upon receipt of written notice from PureDepth, Samsung will promptly correct the non-compliance and submit samples of compliant use to PureDepth for approval. 7.Administrative Procedures.The parties will agree the minimum specification in relation to all [****] as incorporated within or released as part of each Device (“Specification”). The parties agree that in order to provide PureDepth with appropriate information necessary for the orderly administration of the Patents and Trademarks, [****] prior to the first commercial shipment of each Device or updated models of said Device, Samsung will provide PureDepth with detailed engineering drawings of the relevant Device (and as soon as practicably possible thereafter at most [****] of the applicable Devices(s)) to enable PureDepth to review and agree with Samsung the proposed use of labeling as set forth Exhibit K. Confidential Treatment Request Redacted Copy 8.Financial Terms. 8.1Royalties.In consideration of the licenses granted by PureDepth in Section3 (“License Grants”) to Samsung hereunder, Samsung will pay PureDepth a royalty based on the number of Devices Produced.Samsung will report royalties payable on a Quarterly basis in the “Royalty Reporting Form”, described in Section 9.1 (“Royalty Reporting”), by the fifth (5th) day of the month following the end of each Quarter.Payment of such royalties will be [****] following the end of each [****] (“Payments”). 8.2Payments.Payments by Samsung to PureDepth must be made either by wire transfer to an account nominated by PureDepth or by check drawn from a U.S. bank.Payments will be made in U.S. Dollars unless PureDepth, in its sole discretion, nominates an alternate currency.Payments not received when due will accrue interest at the rate [****] per month or the maximum amount allowed by law (whichever is less), calculated from the due date. 8.3Taxes.With the exception of PureDepth’s obligation to meet its own income taxes, Samsung agrees to pay, indemnify and hold PureDepth harmless from any sales, use, excise, import or export, value-added, or similar tax or duty, and any other tax or duty not based on PureDepth’s net income (“Transfer Taxes”), and all government permit fees, license fees, customs fees or similar fees (“Fees”) based on any Payment, and any penalties, interest, collection costs and withholding costs associated with any of the foregoing items (“Additional Costs”).Taxes, Fees and Additional Costs required to be paid by Samsung pursuant to this Section 8.3 are in addition to, and may not be claimed as a reduction or offset against, any Payments.Payments will be made subject to the required withholding of any government with jurisdiction.Samsung will keep and maintain complete and accurate accounting records of any withholding taxes required by any jurisdiction and will fully cooperate with PureDepth’s efforts to obtain credits of taxes paid or withheld, where appropriate. 9.Report and Audit. 9.1Royalty Reporting.On or before the fifth day following the end of each Quarter during this Agreement and in connection with each Quarterly Payment due pursuant to Section8.1 (“Royalties”), Samsung will provide PureDepth with a binding written report (“Royalty Report”), in the form of the sample royalty report form included in ExhibitC (“Sample Royalty Report Form”) as such form may be revised by the parties from time to time, which details the calculation of the Royalties due. 9.2Audit.Samsung will keep records and accounts reasonably sufficient to show, verify, and document its calculations of number of Device units Produced and Royalties due hereunder.These records will be retained for at least [****] from the date of expiration or termination of this Agreement.PureDepth, through its designated, independent, certified public accounting firm will have the right to examine and inspect all accounts, books and records of Samsung, as may contain information reasonably bearing upon the amount of Royalties payable to PureDepth under this Agreement and the accuracy and correctness of Samsung’s reports and payments under this Agreement.Inspections will be scheduled with reasonable advance written notice on a mutually agreed upon date and will be conducted in a manner that is intended to avoid disrupting Samsung’s business and may not occur more than twice in any calendar year, unless an earlier inspection in that calendar year showed that less than ninety-five percent (95%) of the Royalties due to PureDepth in that applicable year have been paid by Samsung (in which case [****] may be conducted during that contract year), and must be during normal business hours at times reasonably acceptable to Samsung.In the event that an examination discloses an error by Samsung (for whatever reason) of more than [****] the of Royalties paid or due to PureDepth for the period under audit, Samsung will fully and promptly (within no more than [****] of completion of audit) indemnify and reimburse PureDepth for all PureDepth’s costs and expenses of the examination, and will promptly pay to PureDepth the amount of the Royalties due to PureDepth.Samsung will promptly pay PureDepth any underpayment discovered in the audit, along with interest at the rate of [****] per month or the maximum amount allowed by law (whichever is less), calculated from the due date. Confidential Treatment Request Redacted Copy 10.Intellectual Property. 10.1Ownership of Intellectual Property.PureDepth is the owner of the PureDepth Patents.Nothing in this Agreement is intended to transfer the ownership of any intellectual property owned or licensed by either party. 10.2Notice of Third Party Infringement. Either party will promptly inform the other party of any suspected infringement of any Licensed Intellectual Property by a third party.Either party will additionally provide reasonable assistance to the other party in the investigation of any suspected infringement as they relate to the Fields of Use, including preparation for any action for infringement and pursuit of any action for infringement. 10.3Infringement Actions.Subject to the provisions of Section 10.4 (“Consultation”) of this Agreement, during the Term, Samsung agrees that PureDepth has the sole right to institute an action for infringement with respect to the PureDepth Patents against a third party.Where such infringement is causing Samsung material financial damage and (a) upon request from PureDepth, Samsung will provide PureDepth with substantiating documentation of such financial damage, and (b)PureDepth has not instituted an action for infringement, the parties may negotiate the right to institute such action or other remedies as the parties agree between them. 10.4Consultation.Prior to the commencement of any action by PureDepth, PureDepth will both notify and consult with Samsung in relation to both the suspected infringement and proposed action to be instigated by PureDepth. 10.5Validity of PureDepth Patents.PureDepth retains the right to terminate this Agreement upon written notice, if [****] 10.6Suspension.In the event Samsung (as the “Suing Party”) brings a claim for patent infringement against PureDepth (as the “Defending Party”) or any of PureDepth’s affiliates in any court of competent jurisdiction, PureDepth as the Defending Party may immediately and retroactively suspend the licenses granted in Section3 (“License Grants”) hereunder to Samsung as the Suing Party until such claim has been settled to the satisfaction of PureDepth as the Defending Party.In any discussion of a settlement of such patent claim, [****]. 10.7No Implied License.Nothing contained in this Agreement will be construed as conferring any rights by implication, estoppel or otherwise, to or under any patents other than the PureDepth Patents, or any non-patent intellectual property right, now or hereafter owned or licensed by PureDepth, other than the licenses granted to the Know-How under the terms of Section3.2 (“Know-How License”) or the use of Confidential Information provided in Section 11 (“Confidentiality”).Neither party is required hereunder to furnish or disclose to the other any technical or other information except as expressly provided herein.No license, immunity or other right is granted under this Agreement with respect to the Licensed Intellectual Property, either directly or by implication, estoppel, or otherwise:(a)with respect to any item other than a Device notwithstanding that such other item may be combined with or incorporate one or more Devices; or (b)to third parties acquiring a Device from Samsung for purposes of combining such Device with any other item, including other items provided by Samsung, or for the use of any such combination even if such item has no substantial use other than as part of such combination. Confidential Treatment Request Redacted Copy 10.8No Action.Except where compelled under court ordered subpoena, Samsung will not assist a third party in seeking a holding by a court or administrative agency of competent jurisdiction that any of the PureDepth Patents or the PureDepth Pending Application are invalid or unenforceable or otherwise assist a third party in requesting a reexamination or review of the PureDepth Patents or the PureDepth Pending Application by any such court or agencies.Samsung agrees that if the validity or enforceability of a PureDepth Patent is contested, Samsung will continue to pay any royalties that would otherwise be due with respect to such PureDepth Patent pursuant to and in accordance with the terms of this Agreement until such time as there is a determination of invalidity or unenforceability with respect to such PureDepth Patent by a court or administrative agency of competent jurisdiction, at which time Samsung’s obligation to pay royalties will be governed by this Section 10.8.If Samsung ceases to pay any royalties that would otherwise be due with respect to a PureDepth Patent pursuant to and in accordance with the terms of this Agreement prior to any determination of invalidity or unenforceability, Samsung will be deemed to have materially breached this Agreement and PureDepth will be free to exercise its rights including, but not limited to, the termination of this Agreement. 11.Confidentiality. 11.1Ownership.Samsung acknowledges that the Confidential Information (including all rights thereto) is, as between PureDepth and Samsung, the absolute property of PureDepth, and at all times will remain the absolute property of PureDepth. 11.2No Implied License.Samsung acknowledges that nothing in this Agreement will be construed as granting or conferring any rights by license or otherwise in the Confidential Information, except as expressly provided herein or as may be subsequently agreed in writing by the parties.Samsung acknowledges that Samsung acquires under this Agreement only a limited right to use the Confidential Information solely for the purposes of this Agreement and subject to the terms and conditions of this Agreement. 11.3Limited Use.With respect to the Confidential Information, Samsung will: (a)take all reasonable measures to keep all the Confidential Information secure and in Samsung’s possession and treat all the Confidential Information as confidential regardless of when disclosed; (b)not deal with or use the Confidential Information in any way other than for the purposes expressly permitted herein and, in the case of any uncertainty, will obtain prior written clearance or instruction from PureDepth; (c)refrain from making or having or allowing to be made any copies or duplicates of the Confidential Information other than those reasonably required for the purposes expressly permitted herein; (d)limit access to the Confidential Information to those of Samsung’s employees and the Permitted Subcontractors reasonably requiring such Confidential Information for the purposes expressly permitted herein;(e)not, without the prior written approval of an authorized employee of PureDepth, make use of any of the Confidential Information or circulate it within Samsung’s own organization except to the extent necessary for: (i)negotiations, discussions and consultations with personnel or authorized representatives of PureDepth; (ii)supplying PureDepth with goods or services at PureDepth order; or (iii)designing and manufacturing the Devices as permitted under the terms of this Agreement; (f)ensuring that all employees given access to the Confidential Information comply with the terms of this Agreement; and (g)not use any of the Confidential Information in any way which will be harmful to the commercial interests of PureDepth.Samsung acknowledges that the Confidential Information has commercial value to PureDepth, and loss or damage will be sustained by PureDepth if the Confidential Information is dealt with, used or disclosed by Samsung other than for the purposes expressly permitted hereunder and other than strictly in accordance with the terms of this Agreement. 11.4Disclosure of Confidential Information by Samsung.To fulfill the purposes of this Agreement, Samsung may wish to disclose Confidential Information to third parties or Permitted Subcontractors. (a)Permitted Subcontractor Disclosure.Where disclosure is to Permitted Subcontractors, Samsung hereby undertakes that prior to such disclosure Samsung will: Confidential Treatment Request Redacted Copy (i)Provide written notice to PureDepth as to the identity of the Permitted Subcontractor; and (ii)Execute both a non-disclosure agreement in, or substantially in, the form attached hereto as Exhibit D (“Form of Nondisclosure”) and a subcontractor agreement in, or substantially in, the form attached hereto as Exhibit E (“Form of Subcontractor Agreement”) with the Permitted Subcontractor. (b)Other Third Party Disclosure. Where disclosure is to third parties other than Permitted Subcontractors, such disclosure may only be made with the prior written consent of PureDepth and which consent may be on such terms and conditions as PureDepth sees fit and with respect to any subset of Confidential Information that PureDepth permits. (c)Samsung will take all necessary measures to prevent improper use of the Confidential Information by any third party, or any Permitted Subcontractor, to whom Samsung has disclosed any Confidential Information(“Receiving Party”) and prevent the improper disclosure of the Confidential Information by the Receiving Party.Samsung agrees that any breach by the Receiving Party under the terms of the Form of Non-Disclosure will be deemed to be a breach by Samsung of the terms of this Agreement.PureDepth will be entitled to seek any remedy at law or in equity with regards to such breach against the Receiving Party or Samsung in PureDepth’s sole discretion. 11.5Indemnification by Samsung.Except as permitted and anticipated by the terms of this Agreement, Samsung will not divest itself of the Confidential Information (or any part of it) or make copies of it in any circumstances which could lead to Samsung being unable to at any time, upon the written request of PureDepth, fully and completely return to PureDepth the Confidential Information furnished to Samsung, without keeping any copies of the Confidential Information, in any medium.Samsung agrees to indemnify PureDepth from and against all actions, claims, costs, demands, expenses, liabilities, losses, payments and proceedings whatsoever incurred or suffered by PureDepth [****] or any of its respective officers, Receiving Party, Permitted Subcontractor, employees or advisors or which otherwise arise from Samsung and/or any of such persons being in breach of any of the provisions of this Agreement. 11.6Public Company.Without limiting Section 11 (“Confidentiality”), Samsung acknowledges that PureDepth is a public reporting company, and any financial information that may be disclosed to Samsung is, as at the date of this Agreement, “material nonpublic information” concerning a public corporation that is subject to the reporting requirements of the Securities and Exchange Act of 1934.Accordingly, until PureDepth has filed its current or periodic reports on Form 8-K and/or Form 10-QSB containing any such material nonpublic information of PureDepth so disclosed to Samsung (or until PureDepth will have otherwise sooner publicly disclosed such information),Samsung agrees NOT to: (a)buy or sell (including any short sell of) any security, option, bond or warrant of PureDepth (other than securities that may be issued directly by PureDepth to Samsung in connection with this Agreement or in partial or complete fulfillment of the Purpose); or (b)provide any other person, firm or entity with such material nonpublic information, including any relative, associate or other individual who intends to or may: (i)trade PureDepth securities (including short sales of such securities); or (ii)otherwise directly or indirectly benefit from such information. 12.Representations and Warranties. 12.1Representations of Samsung.Samsung represents and warrants to PureDepth [****]: (a)Corporate Organization, Good Standing, Etc.Samsung is a corporation duly incorporated, validly existing and good standing under the laws of Korea and has all corporate power and authority to own, lease and operate its properties and to carry on its businesses as currently conducted and as proposed to be conducted.Samsung has all necessary corporate power and authority to enter into this Agreement and to perform its obligations hereunder; Confidential Treatment Request Redacted Copy (b)Due Authorization, Etc.This Agreement has been duly authorized, executed and delivered by Samsung and constitutes the legal, valid and binding obligation of Samsung, enforceable against it in accordance with its terms, subject to any applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting creditors’ rights generally, and general principles of equity; (c)Compliance with Law.Samsung hereby gives written assurance that it will [****] of the applicable jurisdiction.Samsung bears sole responsibility for any violations of [****] by Samsung or Samsung’s Devices, and Samsung will [****] of any such violation. (d)Product Liability Insurance.Samsung has [****] coverage and agrees to keep such product liability insurance in effect during the term of this Agreement.Samsung will promptly cause PureDepth to be named as an additional insured on such policy. 12.2Representations of PureDepth.PureDepth represents and warrants to Samsung [****]: (a)Due Organization, Good Standing, Etc.PureDepth is a corporation duly incorporated, validly existing and good standing under the laws of the State of Delaware and has all corporate power and authority to own, lease and operate its properties and to carry on its businesses as currently conducted and as proposed to be conducted.PureDepth has all necessary corporate power and authority to enter into this Agreement, to grant the rights to be granted to Samsung hereunder and to perform its obligations hereunder; and (b)Due Authorization, Etc.This Agreement has been duly authorized, executed and delivered by PureDepth and constitutes the legal, valid and binding obligation of PureDepth, enforceable against it in accordance with its terms, subject to any applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting creditors’ rights generally, and general principles of equity. (c)[****] Subject to Sections [****], PureDepth [****]
